Citation Nr: 1207907	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer, H. W. 


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Winston-Salem North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of that hearing has been associated with the claims file.  

In September 2009, the Board denied the Veteran's claims for service connection for right ear hearing loss, a disorder manifested by constipation, gout, pinched nerves, claimed as numbness of the arms, legs and feet, a vision disorder, and whether new and material evidence had been received to reopen a claim for service connection for posttraumatic stress disorder.  This decision also remanded the claim for service connection for hepatitis C for additional development.  The Board is satisfied that the requested development has been completed and will address the merits of the claim in this decision.  See Stegall v. West 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's currently diagnosed hepatitis C is due to intravenous drug use.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the December 2005 rating decision, he was provided notice of the VCAA in June 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice pertaining to the downstream disability rating and effective date elements of his claim along with a re-adjudication in a September 2011 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra. The Board finds that any deficiency with respect to the timing of the notice provided is harmless because the claim was readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Hence, VA's duty to notify has been met.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, an adequate VA examination, and statements and testimony from the Veteran and his representative.  The Board notes that the May 2011 VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or that VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

VA compensation will generally not be paid if a veteran's claimed disability was the result of the veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service.  

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also notes however, that transmission of hepatitis C virus with body piercings which is applicable in this case, as the Veteran testified in the July 2009 video conference hearing before the undersigned that he had gotten his ear pierced in service.  

Service treatment records are absent of any findings of hepatitis C.  A May 1968 induction examination revealed normal findings of the abdomen and viscera upon clinical evaluation, and the Veteran reported having no stomach, liver, or intestinal trouble in a May 1968 Report of Medical History.  An August 1970 separation examination revealed normal findings of the abdomen and viscera upon clinical evaluation and the Veteran reported having no stomach, liver, or intestinal trouble  in an August 1970 Report of Medical History.  

Service personnel records reflect that the Veteran did serve in the Republic of Vietnam from January 1970 to October 1970.  These records also reflect that he was recommended for separation from service due to multiple infractions including being in a frequently intoxicated state which appeared to be caused by depressant or hallucinogenic type drugs.  He had also incurred several infractions including being apprehended with a prostitute in a company area while stationed in Vietnam, possession of marijuana in May 1970, being absent without leave (AWOL) for periods in May 1970 and August 1970, and possession of sixty tablets of Binoctal, a dangerous drug, in August 1970.  

VA outpatient treatment reports from May 2000 to May 2005, reflect that the Veteran was treated in a substance abuse program from May 2000 to June 2000 and provided a history of alcohol abuse, marijuana use, "Vietnamese headache pills" (although the medical professional was unsure whether the use of these pills was a current or past use), and the use of marijuana and cocaine while in Vietnam.  Hepatitis C was initially noted in the post-service medical evidence by a July 2000 VA outpatient consult request.  Subsequent VA outpatient treatment reports reflect that he was treated for and diagnosed with rule out hepatitis and hepatitis C.  A June 2003 VA mental health treatment report noted that the Veteran reported illicit drug usage, with his drug of choice being marijuana.  In October 2003, the Veteran's reported risk factors included service in Vietnam, piercings, nasal cocaine, and multiple sexual partners, and he was unsure whether he had a blood transfusion.  At this time, he was diagnosed with chronic hepatitis C virus, which a VA physician noted was probably acquired through service in Vietnam.  In a February 2004, VA outpatient treatment report, the Veteran reported a history of remote intravenous drug and alcohol use, and specified that he stopped drinking alcohol in 2003, he did not take drugs, and he had a remote history of intravenous drug use.  A remote history of intravenous drug use/drug use was thereafter noted in VA outpatient treatment reports.

In a July 2009 video conference hearing, the Veteran testified that he was first diagnosed with hepatitis C about five years earlier, approximately in 2004, 2005.  He reported that he got his ear pierced and used marijuana while in service.  The Veteran also testified that, while in service, he did not receive any blood transfusions, inject any drugs, or get tattoos.  He also reported that, while he did not know what caused him to think his hepatitis C was related to his military service, it may have come from the food and he had thrown up a couple of times during his service in Vietnam.  The Veteran testified that he was currently treated for hepatitis C at a VA medical center in Fayetteville, and that no physician has indicated that his hepatitis C was related to his military service.  

In a May 2011 VA examination, the Veteran reported, that while he was serving in the U. S. Army in Vietnam, he contracted hepatitis C.  The examiner noted the Veteran provided an unclear treatment history, recalling yellow sclera, dark urine, nausea, vomiting.  He reported that after he was discharged from the Army, he was treated for hepatitis C at the Fayetteville, VA medical center.  His reported risk factors included high risk sexual practices during and after service.  The Veteran specified that he had no history of risk factors including: use of medication associated with liver toxicity; hemodialysis; tattoo; sharing toothbrushes; blood exposure; intranasal cocaine use; intervenous drug use; repeated body piercing; sharing razors; organ transplant; or history of blood or blood product transfusion.  The examiner opined that the Veteran's hepatitis C was less likely than not caused by active military service, explaining that the Veteran reported no history of blood transfusion while in the military, he had a remote history of intravenous drug use, in June 1970 he was diagnosed with alcohol abuse, in September 1970 he was found having the unauthorized use or possession of habit forming drugs or marijuana, and the Fayetteville VA medical center documented his remote history of intravenous drug use.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that service treatment reports are absent of any complaints or findings related to hepatitis C or the liver during active service.  Thus, the evidence does not demonstrate that the Veteran's hepatitis C had its onset during his active service.  In considering the October 2003 VA physician's assessment that hepatitis C was probably acquired through service in Vietnam and the May 2011 VA examiner's opinion, the Board notes that the May 2011 VA examiner's opinion was predicated upon a review of the claims file, including the service records and VA medical records, the Veteran's reported history and risk factors, a physical examination of the Veteran, and testing results.  The examiner also provided a full rationale to support his finding and conclusion, including citing relevant findings from the Veteran's service treatment reports and VA medical records and listing his past risk factors, including remote intravenous drug use.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion greater weight than the statement provided by the October 2003 VA physician, which failed to provide any support or explanation for the assessment or document a specific injury or incident in military service that caused the Veteran's current hepatitis C.  See Gabrielson, supra.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements throughout the record that his current hepatitis C is related to his active service, as his risk factors during service included an ear piercing and potentially some food that he had eaten.  The Board also acknowledges the Veteran's statements to the May 2011 VA examiner that he contracted hepatitis C in service and that the date of onset of his hepatitis C was 1970.  However, the Board finds that all of these statements are medical determinations of etiology which he is not competent to make.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined.  This interest in the outcome impacts negatively on his credibility and further reduces the weight of his statements or opinions.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As such, the Board affords the Veteran's statements regarding the onset or etiology of his current hepatitis C no probative value.  

The post-service medical evidence of record demonstrates that there is no evidence of hepatitis C in the medical record until July 2000, approximately 30 years after the Veteran's separation from active service.  Additionally, the most probative medical opinion in the file shows that the Veteran's hepatitis C is most likely due to his intravenous drug use.  Service connection for disability that is due to a Veteran's willful abuse of alcohol and drugs is precluded.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.1(n), 3.301.  Hence, service connection for the disability on this basis is precluded by law.  The Board also notes that the October 2003 VA physician's assessment, as discussed above, has been afforded little probative weight because it did not specifically discuss what incident in the Veteran's military service caused his hepatitis C.  

As the Board has afforded more weight to the May 2011 VA examiner's opinion, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed hepatitis C and his active service - other than on a basis that is precluded by law.  Accordingly, service connection for hepatitis C is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


